DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a CON of 16/278,320 02/18/2019 PAT 11084969; 16/278,320 has PRO 62/632,089 02/19/2018.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 07/06/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.           Restriction to one of the following inventions is required under 35 U.S.C. 121:
           Group I.           Claims 1-10, directed to a drag reducing agent, classified in C09K2208/28
           Group II.          Claims 11-12, directed to the method of using, classified in C09K2208/28
Group III.          Claims 13-20, directed to the method of making, classified in C09K2208/28

           The inventions are distinct, each from the other because of the following reasons:
6.        Inventions Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process such as cementing, plugging or consolidating. 
7.          Inventions Group I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as different reaction conditions and/or different method steps.
8.         Inventions Group II and III are directed to related method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as methods are different as one directed to a method of making and another directed to a method of using having different method steps.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
9.        Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
           The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
             Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
10.           This application contains claims directed to the following patentably distinct species.

   In addition to group I, II or III election, applicant must further elect:
	    1. One first monomer
and 
              2. One second monomer

	These species are independent or distinct because each combination results in a structurally distinct compound/composition that will have distinct properties and functions in art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 6-9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
11.        During a telephone conversation with Jason Huang on 01/12/22 a provisional election was made without traverse of claims 1-10, and species first monomer: 4-methylstyrene, second monomer: 2-ethylhexyl acrylate. Affirmation of this election must be made by applicant’s in replying this Office action.

13.        The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Scope of the Elected Invention
14.        Claims 1-20 are pending in this application.  Claims 11-20 are directed to the non-elected invention. Accordingly, claims 11-20 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.  The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-10 are directed to a composition and species first monomer: 4-methylstyrene, second monomer: 2-ethylhexyl acrylate. In absence of search result for elected species, the search extended to next non-elected species.

Claim Rejections - 35 USC § 112
15.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.        Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 1, the recitation “terpolymer” is indefinite. The metes and bound of the 
term “terpolymer” cannot be ascertained because the standard definition of terpolymer is a polymer synthesized from three different monomers and in an instant case the claim require terpolymer comprising first monomer, second monomer, and third monomer, wherein the first monomer is a combination of five monomers, and second monomer is a combination of three monomers. So in one instance the resultant polymer to have five monomers, e.g. one first monomer, three second monomer, and one third monomer. 
             Applicants are suggested to delete either the terms “terpolymer” or “a combination thereof.” It has been noted that applicants original claim 1 was presented in a Markush form. So, in case of deletion of term “a combination thereof,” please reinstate a proper Markush groups may be recited as "a material selected from the group consisting of A, B and C" or "wherein the material is A, B or C." See MPEP § 2173.05(h).
          In claim 10, the same analysis of term “terpolymer” applies. Accordingly, applicants are suggested to either delete the recitation “styrene” or amend the claim 10 in accordance with the cited elements in claim 1. 
        Claims 2-10 depends from rejected claim 1.
        Appropriate correction is required.

Claim Rejections - 35 USC § 102
17.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.        Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2015/0037504).
          Regarding claim 1, Yokoyama discloses acrylic polymer resin having following characteristics: monomer ratio 10 styrene/35 n-butyl acrylate/20 2-ethylhexyl methacrylate /15 methyl methacrylate/20 hydroxyethyl methacrylate (para [0050], [0086]; In order to compute the monomer ratio to mole percent, the monomer ratio have been considered weight percent because the polymer is synthesized given ‘parts’ as unit. Each fraction of monomers divided by molecular weight of monomer results in mole of the monomer as: styrene (10/104) = 0.096 mole, n-butyl acrylate (35/128) = 0.273 mole, ethylhexyl methacrylate (20/198) = 0.101 mole, methyl methacrylate (15/100) = 0.150 mole, and  hydroxyethyl methacrylate (20/130) = 0.154 mole. The mole percent is calculated dividing individual mole of monomer by total mole: n-butyl acrylate (0.273/0.774)x100 = 35.25 mole percent, ethylhexyl methacrylate (0.101/0.774)x100 = 13.05 mole percent, and methyl methacrylate (0.150/0.774)x100 = 19.38 mole percent). Thus, Yokoyama teaches 19.38 mole percent methyl methacrylate, fall into instant claim range of 5 to 45 mole percent of a first monomer, 35.25 mole percent n-butyl acrylate, fall into instant claim range of 10 to 70 mole percent of a second monomer, and 13.05 mole percent ethylhexyl methacrylate, fall into 
           In claim 1, the recitation “a drag reducing agent” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 1 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. Thus, Yokoyama meets all requirements of claim 1.
          Regarding claims 2-3, Yokoyama discloses glass transition temperature (Tg) of 2.2 0C (para [0086]), fall into claim 2 range of six degrees Celsius or below or claim 3 range of about negative 38 degrees Celsius to about six degrees Celsius.  

Allowable Subject Matter
19.       Claims 4-6, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 is not allowable (please See 112 rejection).
20.       The following is a statement of reasons for the indication of allowable subject matter:  As indicated in the claim 1 rejection above, 13.05 mole percent ethylhexyl .

            Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766